Citation Nr: 1542178	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to March 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012 and March 2013 the Board remanded this case for further development.  Thereafter, the Board, inter alia, denied service connection for a sleep disorder in October 2013.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which issued a memorandum opinion in November 2014 vacating the Board's October 2013 decision and remanding it for readjudication.

The issue of entitlement to service connection for sinusitis/allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim, August 2013.  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2014 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court), in vacating the Board's October 2013 decision denying service connection for a sleep disorder, noted that the Board did not explain why it was weighing negative medical opinions in July 2012 and July 2013 over positive medical opinions provided in 2009 that related the Veteran's sleep problems to his weight gain in service.  The Court further noted that if anything, the July 2013 opinion appeared to support the same conclusion that sleep apnea can be caused by weight gain.  Additionally the Court found that there was not an adequate statement of reasons and bases provided for why the Veteran's sleep apnea was not aggravated by his service-connected PTSD.

In reviewing the 2009 medical opinions, which relate the Veteran's sleep apnea to his weight gain in military service, the opinions are not based on review of the claims file, but rather the Veteran's reported history.  However, the reported history is not entirely accurate.  The examiner in 2009 came to the conclusion that the Veteran's weight gain in service contributed to his sleep apnea because he gained 50 pounds in service and only 21 pounds after service; thus, determining that the Veteran's most significant weight gain was during his military service.  The service treatment records actually show that at his enlistment examination in September 1988 the Veteran weighed 139 pounds; and at his separation examination in January 1993, he weighed 167 pounds.  Thus, he gained approximately 30 pounds in 5 years.  The Veteran continued to gain weight after service; in May 2001 he weighed 217 pounds; and by September 2002, he weighed 227, which held steady until around November 2007, when he weighed 198 pounds.  Thus, while the 2009 examiner determined that the Veteran's biggest weight gain was during his military service, it appears that his most significant weight gain was after service, when he gained 50 pounds in the first 8 years, and an additional 10 pounds within the next year.  While this weight gain was spread out over more years, as opposed to 5 years in service, it is not clear that the 2009 examiner would have come to the same conclusion had he had access to the accurate information.  As the 2009 examiner was not fully-informed of the Veteran's medical history, the probative value of this opinion is diminished. 

With respect to the opinion provided in July 2013, as noted, the Court determined that the opinion was unclear because the examiner noted that there was no cause and effect relationship between sleep apnea and PTSD, but also found that the sleep apnea was at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  As a sufficient rationale was not provided for the reason the Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD, another medical opinion is warranted.

Finally, though not addressed in the Court's memorandum decision, the VCAA notice letter addressing the sleep condition claim dated in July 2007 does not include the criteria for substantiating a service connection claim, secondary to a service-connected disability or the criteria for substantiating a claim based on undiagnosed illness secondary to Gulf War service.  This must be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for a sleep disorder characterized as sleep apnea, to include the criteria necessary to substantiate the claim as secondary to his service-connected PTSD, as well as due to an undiagnosed illness related to his Persian Gulf War service.

2.  Ask the Veteran to identify any additional, recent treatment records pertaining to his sleep disorder to include sleep apnea.  

3.  Make arrangements to obtain any additional, relevant treatment records from the VAMC in Temple, Texas dated from June 2010 to present.

4.  After the above development has been completed, refer the Veteran's VBMS file to the July 2013 VA examiner and/ or the April 2009 VA examiner; and if neither of them are available, to another suitably qualified VA examiner for an addendum medical opinion regarding the Veteran's sleep apnea disorder.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused, or aggravated (permanently worsened), by the Veteran's service-connected PTSD.  If the sleep apnea was aggravated by the Veteran's service-connected PTSD, then please state to the extent possible the baseline level of severity of the sleep apnea before the onset of any aggravation.  

(b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by any event, disease, or injury in service, including from his Gulf War service and/ or first manifested in service. 

In making these assessments, the examiner should review the Veteran's complete records, and specifically consider the following:

(1) On a Report of Medical History at entrance to service the Veteran reported "frequent trouble sleeping."

(2)  In October 1992 the Veteran complained of having a sleeping disorder for six months. Reported going to bed at 2100 and not being to wake up in the morning.

(3)  On a Report of Medical History at exit from service in January 1993 the Veteran did not report trouble sleeping.

(4)  The Veteran gained approximately 30 pounds during his five years of military service, and continued to gain approximately 50 pounds within the first eight years after his separation from service, and an additional 10 pounds after that.

(5)  The Veteran reported that when he returned from the Gulf War his wife told him he was awake and asleep, tossed and turned.  He indicated that his wife told him he would stop breathing.

(6)  A VA medical opinion in April 2009 noted that the Veteran "may or as likely as not have sleep apnea.  It is more likely due to probably the weight gain.  There is always speculation that PTSD contributes." 

(7)  A VA medical opinion in July 2012 that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

(8)  A VA medical opinion in July 2013 that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness, or caused by his PTSD; but some discrepancy in the findings, as at the end of the report the examiner checked the box that it was at least as likely as not that the Veteran's claimed condition was proximately due to the service-connected condition; and 

(9)  Any newly obtained medical records.

The examiner is advised that the Veteran and his wife are competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's or his wife's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




